Case: 1:16-cv-08637 Document #: 3757-5 Filed: 08/13/20 Page 1 of 2 PageID #:260006




                           Exhibit C
                   COURT-APPROVED LEGAL NOTICE
637 Document #: 3757-5 Filed: 08/13/20 Page 2 of 2
         If you purchased Broiler chicken directly from a
          Broiler Chicken Producer in the United States
        from January 1, 2008 through December 20, 2019,
       three class action settlements may affect your rights.
            Para una notificacion in español, llame gratis al 1-866-552-1178
           o visite nuestro website www.broilerchickenantitrustlitigation.com.
  Settlements have been proposed between Direct Purchaser Plaintiffs and the following
  defendants: Peco Foods, Inc. (“Peco”), George’s, Inc. and George’s Farms, Inc.
  (“George’s”), and Amick Farms, LLC (“Amick”) (collectively “Settling Defendants”)
  in a class action antitrust lawsuit about Broiler chickens sold in the United States
  between January 1, 2008 and December 20, 2019. This Court-ordered notice may
  affect your rights. Please review and follow the instructions carefully.
  The United States District Court for the Northern District of Illinois authorized this
  notice. Before any money is paid, the Court will hold a hearing to decide whether
  to approve the Settlements.
                                   Who is Included?
  For settlement purposes, Class Members are defined as all persons (including businesses
  and companies) who purchased Broilers directly from any of the Defendants or any
  co-conspirator identified in this action, or their respective subsidiaries or affiliates,
  for use or delivery in the United States from at least as early as January 1, 2008
  until December 20, 2019. If you are not sure you are included, you can get more
  information, including a detailed notice, at www.broilerchickenantitrustlitigation.com
  or by calling toll-free 1-866-552-1178.
  Specifically excluded from the Class are the Defendants; the officers, directors, or
  employees of any Defendant; any entity in which any Defendant has a controlling
  interest; and any affiliate, legal representative, heir, or assign of any Defendant. Also
  excluded from the Class are any federal, state, or local governmental entities, any
  judicial officer presiding over this action and the members of his/her immediate family
  and judicial staff, any juror assigned to this action, and any co-conspirator identified
  in this action.
                                 What is this About?
  The lawsuit claims that Broiler chicken producers including the Settling Defendants
  combined and conspired in restraint of trade, the purpose and effect of which was
  to suppress competition and allow them to charge supra-competitive prices for
  Broilers during the Class Period, in violation of federal law. The Settling Defendants
  vigorously and affirmatively deny they did anything wrong, and deny that they in
  any way conspired with competitors to restrain trade or suppressed competition to
  charge supra-competitive prices. The Court did not decide which side was right, but
  both sides agreed to the Settlement to resolve the case. The case is still proceeding
  on behalf of the Direct Purchaser Plaintiffs against all other Defendants who have not
  settled with the Direct Purchaser Plaintiffs.
                           What does the Settlement Provide?
  The Settlements require the Settling Defendants to pay up to the following amounts to
  the Direct Purchaser Plaintiff Class: Peco $5.15 million, George’s $4.25 million, and
  Amick $3.95 million. Collectively, the Settlements provide up to $13.35 million to
  the Class Members. The Settling Defendants will also cooperate with Direct Purchaser
  Plaintiff Class with regard to the authentication of documents in the litigation against
  other Defendants. Class Counsel are not seeking to recover attorneys’ fees and do not
  plan for distribution of settlement proceeds to the Class Members at this time, but may do
  so at a future date subject to further notice.
                       What are your Rights and Options?
  You do not need to take any action to remain a Class Member and be bound
  by the Settlements. As a Class Member, you may be able to participate in any
  future settlement or judgment obtained by Direct Purchaser Plaintiffs against
  other Defendants in the case who have not yet settled with the Direct Purchaser
  Plaintiffs. If you don’t want to be legally bound by any of the Settlements, you
  must exclude yourself by March 9, 2020, or you won’t be able to sue or continue to
  sue the Settling Defendants about the legal claims in this case. You can participate
  in or exclude yourself from one of more of the Settlements independently. If
  you exclude yourself from any of the Settlements, you can’t get money from
  the Settlements. If you stay in the Settlements, you may object to them by
  March 9, 2020. The detailed notice explains how to exclude yourself or object.
  Details may also be found on the FAQs page of the settlement website. The Court
  will hold a hearing in this case (In re: Broiler Chicken Antitrust Litigation, Case
  No. 16-cv-08637) on April 17, 2020 at 9:30 a.m. to consider whether to approve the
  Settlement. You may ask to speak at the hearing, but you don’t have to. The date
  of the hearing may change without further notice to the Class, so please check the
  website for updates.
  This notice is only a summary. You can find more details about the Settlement
  at www.broilerchickenantitrustlitigation.com     or by calling toll-free
  1-866-552-1178. Please do not contact the Court.
